Citation Nr: 0534948	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-03 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a monetary allowance, or accrued benefits, for 
a child with spina bifida under 38 U.S.C.A. § 1805 (West 
2002).



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  He served in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2005, the veteran, sitting at the RO in 
Huntington, West Virginia, testified at a hearing via video 
conference, with the undersigned sitting at the Board's 
central office in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's daughter was born in April 1973 and died 
in January 1976; her death certificate does not reflect a 
cause of death.

2.  The appellant's claim of entitlement to payment of 
monetary benefits for the death of his daughter under 38 
U.S.C.A. § 1805 lacks legal merit.


CONCLUSION OF LAW

The appellant's claim for the payment of a monetary 
allowance, or accrued benefits, under 38 U.S.C.A. § 1805 for 
his daughter is legally insufficient.  38 U.S.C.A. §§ 1805, 
5107(b) (West 2002); 38 C.F.R. § 3.814 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an October 2004 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish a 
monetary allowance for a child with spina bifida under 
38 U.S.C.A. § 1805.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that during his October 2005 hearing, the 
veteran indicated that he submitted additional evidence in 
the form of hospital bills and photographs of his daughter.  
Unfortunately, this information is not currently associated 
with the claims file.  However, the Board has determined that 
a remand for this information is not warranted.  See infra.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id. It has been 
held not to apply to claims that turned on statutory 
interpretation.  Burris v. Principi, 15 Vet. App. 348, 354- 
55; Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
CAVC held in Wensch that VCAA did not apply in such cases, it 
may be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.

Here, the facts are not in dispute.  The case turns on 
statutory interpretation. Consequently, because the law is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Burris, 15 Vet. 
App. at 354-55; Smith, 14 Vet. App. at 231-32; see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.). As such, no further 
action is required pursuant to the VCAA.

II.	Factual Background and Legal Analysis

The appellant contends, in effect, that as a result of his 
herbicide exposure in service in Vietnam, his daughter was 
born with a spinal birth defect equivalent to spina bifida.  
He therefore contends that entitlement to a monetary 
allowance for the death of his daughter is warranted under 38 
U.S.C.A. § 1805.

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran. 38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814 (2005).  
Within the meaning of this law "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3) (2005).

Service records show that the appellant did serve on active 
duty in Vietnam during the Vietnam Era, evidently from 
January 1966 to February 1967 and, hence, he is a Vietnam 
veteran.  38 C.F.R. § 3.814(c)(1).

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel. 38 U.S.C.A. § 
7104(c)(West 2002).

An award of the monetary allowance under 38 U.S.C. § 1805 to 
or for an individual suffering from spina bifida who is a 
child of a Vietnam veteran will be effective either the date 
of birth if claim is received within one year of that date, 
or date of claim, but not earlier than October 1, 1997.  38 
C.F.R. § 3.403(b) (2005).

Except as otherwise provided, VA will award the monetary 
allowance for an individual suffering from spina bifida based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase as of the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.814(e) (2005).

The facts in the instant case are not in dispute.  The 
appellant's daughter was born in April 1973 and she died in 
January 1976.  The girl's death certificate does not reflect 
a cause of death.

Review of the evidence of record includes several 
authorizations for hospitalization from the West Virginia 
Department of Welfare.  Records indicate that the appellant's 
daughter was treated at the West Virginia University Medical 
Center in April 1973.  The diagnosis at that time was 
meningocele; hydrocephalus.  It was noted that she was 
hospitalized for meningocele repair and shunt.  The records 
further reflect that the appellant's daughter was 
hospitalized in September 1973.  She was admitted for a shunt 
and the diagnosis was meningocele; hydrocephalus.  In March 
1974, the appellant's daughter was hospitalized for 
evaluation of a possible malfunctioning shunt.  The diagnosis 
at that time was hydrocephalus.  The evidence of record does 
not include any treatment record or physician report that 
reveals any diagnosis of spina bifida.  As it is unclear from 
the record that the veteran's daughter had spina bifida, it 
is the Board's conclusion that the appellant's daughter did 
not have spina bifida.  In the absence of the presence of the 
disability upon which payments under 38 U.S.C.A. § 1805 and 
38 C.F.R. § 3.814 are based, payment cannot be authorized in 
this case because there is no evidence that the appellant's 
son suffered from spina bifida. 38 U.S.C.A. § 1805(a); 38 
C.F.R. § 3.814(a).  Furthermore, there is no provision in the 
law to provide payment to a veteran based on the death of a 
child.

In addition, even if the appellant's daughter was diagnosed 
with spina bifida, the effective date for an award of the 
monetary allowance under 38 U.S.C.A. § 1805 will be either 
the date of birth if the claim is received within one year of 
that date, or the date on which the claim was received, but 
not earlier than October 1, 1997. See 38 U.S.C.A. § 1806; 38 
C.F.R. § 3.403(b).  The Board notes that, even if the 
appellant had filed a claim for benefits at the time of his 
daughter's death in January 1976, the law is clear that the 
effective date of an award of benefits under 38 U.S.C.A. § 
1805 can not be prior to October 1, 1997.  Unfortunately, as 
of that date, the appellant's daughter was dead for more than 
twenty years; there is no statutory authority for the 
retroactive payment of benefits prior to the enactment date 
of October 1, 1997.

The Board also notes that it appears that the appellant, in 
his written statements and oral testimony presented at the 
October 2005 Board hearing, has raised what amounts to a 
theory of relief based on the payment of accrued benefits.

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000(a) (2005).  Persons who may be paid 
include the veteran's spouse, children, or dependent parents. 
38 C.F.R. 3.1000 (a).  The veteran has not alleged and there 
is nothing in the record to substantiate either he or his 
deceased wife (his daughter's mother) were dependent upon 
their daughter.  

The Board also notes that it appears that the appellant, in 
his testimony presented at the October 2005 Board hearing, 
raised what amounts to a theory of relief couched in equity.  
See Hearing Transcript p. 3.  However, the Board is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress." Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  Moreover, to the extent 
the appellant desires a change because of claimed 
"unfairness" in the law, the Board has no authority to alter 
a law as passed by Congress.  The Board is bound by the law 
and VA regulations.  38 U.S.C.A. § 7104.

The Board is most sympathetic to the appellant's situation 
and recognizes the suffering of the now-deceased child while 
she was alive, as well as his family's pain during her 
illness and their loss upon her death.  However, it is clear 
that the appellant's claim fails to meet the requirements of 
38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814.  Again, the Board 
is bound by the laws enacted, and by VA regulations.  38 
U.S.C.A. § 7104.  The Board is mindful of the appellant's 
position, but it appears that there is no provision to allow 
a grant of the benefit sought on appeal because the statutory 
and regulatory requirements are shown not to have been met.  
The appellant's claim is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the appeal to the Board is terminated).


ORDER

Payment of a monetary allowance, or accrued benefits, for the 
appellant's child under the provisions of 38 U.S.C.A. § 1805 
is denied as a matter of law.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


